Citation Nr: 1138485	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for skeletal conditions, including knees, fractured ribs, a scarred lung, hip, and elbow. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to August 1984, August 1991 to December 1991, September 1994 to December 1994, and September 1996 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the claim.  The RO in Oakland, California, currently has jurisdiction of the claim.

The Board remanded the claim most recently in August 2010 for additional development and to address due process concerns.  

The Veteran submitted additional evidence that was received at the Board in July 2011.  Private medical records were also submitted to the Board in August 2011 by one of the Veteran's medical providers.  The submission of this evidence was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010); September 2011 post-remand brief.

The issues of entitlement to service connection for Charcot-Marie-Tooth Syndrome and pneumonia were previously referred by the Board.  Since then, the issues of entitlement to service connection for constipation, numbness and insomnia have been raised by the record.  None of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that another remand is necessary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the Board's August 2010 remand, the RO/AMC was requested for a second time to obtain the Veteran's service treatment records for the dates encompassing his active duty service in 1996 and 1997.  The Board noted that it was unclear whether the RO thoroughly researched all possible sources of the Veteran's service treatment records as no formal finding was issued.  The Board instructed the RO/AMC to correct this deficiency and specifically instructed the RO/AMC to undertake all necessary efforts to obtain the Veteran's service treatment records from 1996 to 1997.  The Board further instructed that if those records could not be located, a formal finding of unavailability must be issued and associated with the claims file.  Review of the claims file reveals that the RO/AMC did not undertake any efforts to obtain the requested treatment records and did not make a formal finding of unavailability.  This must be rectified on remand.  

The Board also remanded the claim in order for the Veteran to be afforded an appropriate VA examination.  The Board specifically noted that all necessary tests should be conducted.  The examination requested by the Board was performed in December 2010.  

In regards to the Veteran's claim pertaining to his elbow, the VA examiner indicated that an x-ray was not clinically indicated because there were no abnormal or objective findings in regard to the joint, to include deformity, swelling, crepitus, redness, calor, and pain with range of motion, which was full.  The Veteran reported, however, that his elbow had bothered him ever since an incident in service.  Based on this assertion, the Board finds that an x-ray was warranted.  

In regards to the Veteran's claim pertaining to a scarred lung, the VA examiner indicated that there was no clinical indication to repeat a chest x-ray as the Veteran did not report any respiratory symptoms other than dyspnea associated with angina chest pain.  At the time of the examination, however, the Veteran reported that UC Davis had identified a scar on his lung post-service.  Given the fact that the VA examiner specifically noted that it would seem fitting that these records would have been provided but were not, the Board finds that a chest x-ray should have been ordered.

In light of the foregoing, the Veteran should be scheduled for another examination to determine the current nature and likely etiology of any current condition involving his elbow and lung after the necessary testing is conducted.  Recent VA treatment records should also be obtained.  This is especially important given the fact that the VA examiner indicated that the Veteran's most recent primary care provider visit was on November 5, 2010 but the most recent VA treatment record associated with the claims folder is dated in June 2005.  

As the claim must be remanded for the foregoing reasons, the Board finds that the RO/AMC should also make another effort to obtain the Veteran's records from Auburn Imaging in California.  The RO/AMC should also make efforts to obtain the Veteran's chest x-rays taken at UC Davis and referenced by the VA examiner.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary efforts to obtain the Veteran's service treatment records from 1996 to 1997. If those records cannot be located, a formal finding of unavailability must be issued and associated with the claims file. 

2.  Make arrangements to obtain medical treatment records from Auburn Imaging in California and chest x-rays from UC Davis.  All efforts to obtain these records should be fully documented and the facilities must provide a negative response if records are not available. 

3.  Obtain the Veteran's complete treatment records from the VA Sierra Nevada Health Care System (VASNHCS), dated since June 2005.  

4.  Following completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current condition involving the Veteran's elbow and lung.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests, to include x-rays, should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently diagnosed condition involving the Veteran's elbow and/or lung had its onset during active service or is related to any in-service disease or injury, to include the claimed in-service accident in 1997. 

The examiner is also asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected myofascial syndrome and the claimed conditions allegedly affecting his elbow and lung.  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should state this in the examination report. 

A detailed rationale for any opinion expressed should be provided. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



